Citation Nr: 1130452	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  05-04 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy.

4.  Entitlement to service connection for vagotomy.

5.  Entitlement to service connection for heart disease, claimed as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for strokes, claimed as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for kidney disease, claimed as secondary to diabetes mellitus, type II.

9.  Entitlement to service connection for a vascular disease, claimed as secondary to diabetes mellitus, type II.

10.  Entitlement to service connection for neuropathy, claimed as secondary to diabetes mellitus, type II.

11.  Entitlement to service connection for residuals, shrapnel wound, back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to April 1953.  He also claims an unverified period of active service from April 1966 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, known as the Tiger Team, which denied the above claims.  The RO in St. Petersburg, Florida, currently has jurisdiction.

These claims have been twice remanded by the Board in June 2009 and November 2010.  The case was returned to the Board in June 2011.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. §  7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the Board's November 2011 Remand order, the AMC was explicitly directed to resubmit a records request to the National Personnel Records Center using code S02.  The AMC was directed to submit this request using information provided by the Veteran, specifically, the Veteran's claimed service as a fighter pilot with the Special Operations Commando Squadron between 1966 and 1967.  The Veteran noted that this squadron was initially the 602nd Air Commando but was changed to First Special Operations Squadron in 1966.  He did not indicate the specific date that this change took place.  He reported that he was based in Nakhon Phanom, Thailand, with the 602nd Commando Special Operations Squadron in 1966 and was transferred to DaNang Air Base in Vietnam around February 1967.  In Vietnam, in 1967, he flew with the Special First Commando Squadron, or "VNAF," Republic of Vietnam.

Review of the claims folder shows that this request was not submitted.  Rather, in the May 2011 Supplemental Statement of the Case (SSOC), the AMC relied on the insufficient July 29, 2009, response from the NPRC, already of record at the time of the Board's November 2011 Remand order.

As the claims must be remanded for the foregoing reason, the Board also finds that the AMC should again request that the Veteran submit the flight log book and dog tags, which he reported are in his possession, and should again make efforts to obtain employment physical examinations and the Veteran's treatment records from Dr. Rentrop and Dr. Zogalizer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (2010).  Expedited handling is requested.) 

1.  Submit a code S02 record request to the National Personnel Records Center (NPRC) containing the following information provided by the Veteran:

(a) He served with the 602nd Air Commando Special Operations Squadron in Nakhon Phanom, Thailand, between 1966 and 1967.

(b) In 1966, the 602nd Air Commando Special Operations Squadron changed its name to the First Special Operations Commando Squadron.  As such, a search should be conducted using both squadron names.

(c) Around February 1967, the Veteran was transferred to the Special First Commando Squadron, "VNAF," located at the DaNang Air Base, Republic of Vietnam.

The Board specifically notes that the July 2009 NPRC response is insufficient as the response specifically directs the AMC to resubmit a request using code S02 if additional information can be obtained.

If such a request cannot be submitted, the RO should provide make a formal determination to that effect and associate it with the claims folder. 

2.  Request that the Veteran submit his dog tags and flight log books he reports are in his possession as evidence of his service.

3.  Make arrangements to obtain records of employment physical examinations from one of the Veteran's previous employers, as noted on page 2 of a statement dated April 7, 2003.

4.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Zogalizer (Ohio State University Hospital) and Dr. Rentrop, dated from 1967 to present.

5.  Review the claims folder and ensure that all of the foregoing actions have been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


